PER CURIAM.
A passenger on the New York, New Haven and Hartford Railroad was hurt when attempting to alight from one of its trains and sued the railroad in a New York state court to recover damages foi injuries then sustained. On motion by the defendant the cause was, on May 12, 1948, removed to the District Court for the Southern District of New York.
On May 15, 1948, the defendant filed its answer in the district court. Opposing affidavits in the record are to the effect, on the one hand, that notice of its filing and a copy of the answer were mailed to plaintiff’s attorney in the same envelope with a notice for the taking of the plaintiff’s deposition, the last mentioned notice the plaintiff’s attorney admittedly having received on May 17, 1948; and, on the other hand, that the defendant’s answer and the notice of its filing were not so enclosed and were not received by the plaintiff’s attorney who did not learn that an answer had been filed until June 6, 1948. On that date plaintiff’s attorney, who had not demanded a jury trial within the time allowed by Rule 38, F.R.C.P., 28 U.S.C.A., received notice that the cause had been placed on the non-jury calendar for trial. On the same day he moved to transfer the action to the jury calendar of the court. The judge filed no findings as to the disputed facts but denied the motion. This appeal is from that order.
The first question is whether the order is appealable. Unless it falls within *388some exception to the general rule that interlocutory orders are by virtue of 28 U.S.C. § 225 [now §§ 1291, 1292] to be held in abeyance until after final judgment the appeal is premature and must be dismissed. There was here no separation of issues and the assignment of some for trial on the equity side of the court where no jury was demandable of right as was done in Enelow v. New York Life Ins. Co., 293 U.S. 379, 55 S.Ct. 310, 79 L.Ed. 440, and in Ettelson v. Metropolitan Life Ins. Co., 317 U.S. 188, 63 S.Ct. 163, 87 L.Ed., 176, which shows that the procedural merger of legal and equitable causes of action under the Federal Rules of Civil Procedure did not blot out the substantive differences between them and left the basis of the Enelow decision untouched. In both cases the court looked to the actual effect of the orders and recognizing that they amounted to injunctions treated them as such for purposes of appeal. ■ The instant case, however, is distinguishable in that the order left all the issues triable in the original suit at law and in the court where that action was pending. Under the rules/ applicable to such an action in that court a jury had ostensibly been waived and the order but denied an application by the appellant for relief from the effect of that waiver in the exercise of the court’s discretionary power under Rule 6, F.R.C.P. There is, accordingly, no reason for treating this order any differently for purposes of appeal than as the usual interlocutory order it is and let review await the time when, if ever, it comes up on an appeal from a final judgment. Cf. McNabb v. Kansas City Life Ins. Co., 8 Cir., 139 F.2d 591.
We dealt with a variant of this situation in Bereslavsky v. Caffey, 2 Cir., 161 F.2d 499, certiorari denied 332 U.S. 770, 68 S.Ct. 82. There a motion for a jury trial was denied in a suit on a patent commenced as an action in equity and changed by amendment to a suit at law for damages only. The issue was not, as here, whether to excuse a waiver of a trial by jury but whether the demand for a jury trial was timely as a matter of law/ If Rule 38, F.R.C.P., had been erroneously construed, as we held it had, the plaintiff had undoubtedly been deprived of the right to a trial by jury and forced to a trial which was sure to be abortive. That was the equivalent of a denial by the court to exercise its power to hear and determine the issues as a tribunal constituted in the manner provided by law and we considered the situation sufficiently extraordinary to require a drastic remedy and granted a petition for a writ of mandamus. Ex parte Peterson, 253 U.S. 300, 40 S.Ct. 543, 64 L.Ed. 919; Ex parte Simons, 247 U.S. 231, 38 S.Ct. 497, 62 L.Ed. 1094. It was implicit in our decision that the remedy by appeal was inadequate since it would be effective only after final judgment and the parties would then have been put to the delay and expense of a fruitless trial, cf. Bank Line v. United States, 2 Cir., 163 F.2d 133, 136.
Appeal dismissed.